                                     Case 2:19-cv-00272-JAD-NJK Document 24 Filed 06/17/19 Page 1 of 2



                                 1 Matthew T. Cecil, Esq.
                                   Nevada Bar No. 9525
                                 2 Susan M. Schwartz, Esq.
                                   Nevada Bar No. 14270
                                 3 HOLLAND & HART LLP
                                   9555 Hillwood Drive
                                 4 2nd Floor
                                   Las Vegas, NV 89134
                                 5 Phone: 702-222-2500
                                   Fax: 702-669-4600
                                 6 Email: mtcecil@hollandhart.com
                                           smschwartz@hollandhart.com
                                 7
                                   Attorneys for Defendant
                                 8

                                 9
                                                               THE UNITED STATES DISTRICT COURT
                                10
                                                                         DISTRICT OF NEVADA
                                11

                                12
9555 HILLWOOD DRIVE 2ND FLOOR




                                     JOHN KOHLER,                                          CASE NO.: 2:19-cv-00272-JAD-NJK
                                13
     HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                                            Plaintiff,
                                14                                                            STIPULATION TO NOTIFY THE
                                     v.                                                         COURT ABOUT NEUTRAL
                                15                                                          EVALUATION SESSION (ECF No. 21)
                                     CHECK CITY PARTNERSHIP, L.L.C.,
                                16
                                                            Defendant.
                                17

                                18           WHEREAS, on June 11, 2019 the Court identified June 24, 2019, July 8, 2019, and July
                                19    15, 2019, as potential dates for the Parties to participate in the Early Neutral Evaluation, and the
                                20    Court further directed the Parties to file a stipulation to continue the ENE to one of those three
                                21    dates. (ECF No. 21)
                                22    ///
                                23    ///
                                24    ///
                                25    ///
                                26    ///
                                27    ///
                                28    ///
                                                                                       1
                                     Case 2:19-cv-00272-JAD-NJK Document 24 Filed 06/17/19 Page 2 of 2



                                 1           Now therefore, the Parties through their counsel of record stipulate to continue the ENE
                                 2   to July 15, 2019.
                                 3           IT IS SO STIPULATED this 14th day of June, 2019.
                                 4    HKM EMPLOYMENT ATTORNEYS,                          HOLLAND & HART LLP
                                      LLP
                                 5
                                       /s/   Marta D. Kurshumova                          /s/  Matthew T. Cecil
                                 6    Jenny L. Foley, Ph.D., Esq.                        Matthew T. Cecil, Esq.
                                 7    Nevada Bar No. 9017                                Nevada Bar No. 9525
                                      Marta D. Kurshumova, Esq.                          Susan M. Schwartz, Esq.
                                 8    Nevada Bar No. 14728                               Nevada Bar No. 14270
                                      1785 East Sahara, Suite 300                        9555 Hillwood Drive, 2nd Floor
                                 9    Las Vegas, NV 89104                                Las Vegas, NV 89134

                                10    Attorneys for Plaintiff                        Attorneys for Defendant

                                11                                               ORDER
                                12
9555 HILLWOOD DRIVE 2ND FLOOR




                                      IT IS SO ORDERED.
                                13    IT IS FURTHER ORDERED that confidential mediation statements are due July 8, 2019.
     HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                14
                                                                                  DATED                   June 18         , 2019.
                                15

                                16

                                17
                                                                                  United States Magistrate Judge
                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28   13118968_1

                                                                                     2
